21 S.W.3d 799 (2000)
Phil LACEFIELD, Appellant,
v.
ELECTRONIC FINANCIAL GROUP, INC. Appellee.
No. 10-00-205-CV.
Court of Appeals of Texas, Waco.
July 26, 2000.
*800 T. Bradley Cates, Waco, for appellant.
Stephen R. Fontaine, Stephen R. Fontaine, P.C., Waco, for appellee.
Before Chief Justice DAVIS, Justice VANCE and Justice GRAY.

ORDER
PER CURIAM.
Phil Lacefield is appealing the trial court's denial of his special appearance. See TEX. CIV. PRAC. & REM.CODE ANN. § 51.014(a)(7) (Vernon Supp.2000). On July 6, 2000, this Court granted Lacefield's motion for emergency relief staying "[A]ll further proceedings in the trial court ... pending resolution of this appeal or further order of this Court." Electronic Financial Group, Inc. ("EFG") asks that we clarify our order to indicate whether it operates to stay all discovery in the underlying suit.
We cited Rule of Appellate Procedure 29.3 in the July 6 order for the proposition that this Court can "make any temporary orders necessary to preserve the parties' rights until disposition of [an interlocutory] appeal." TEX.R.APP. P. 29.3. The rule authorizes this Court to stay proceedings at the trial court level until we can determine whether a party who has asserted a special appearance "should be immune from the expense and inconvenience of ... a trial" because the trial court does not have jurisdiction of his person. See Teran v. Valdez, 929 S.W.2d 37, 38 (Tex.App.-Corpus Christi 1996, order) (order staying trial court proceedings pending resolution of interlocutory appeal on question of official immunity).
According to the record, Lacefield resides in Tennessee. He requested emergency relief in part because requiring him to participate in pretrial discovery pending resolution of his appeal "would be an unfair and onerous burden upon [his] time and finances." We agree. Lacefield should not be required to submit to "the expense and inconvenience" of discovery pending resolution of his appeal. Id. EFG does not contend that its rights will be prejudiced if we stay discovery pending resolution of the appeal. Accordingly, all further proceedings at the trial court level are stayed pending resolution of this appeal or further order of this Court.